Citation Nr: 1036667	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for erectile dysfunction.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of shrapnel 
wound.

4.  Entitlement to service connection for a back disability.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1964 to May 1966.  

This matter is before the Board of Veterans's Appeals (Board) on 
appeal of a rating decision in November 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The reopened claims of service connection hypertension, erectile 
dysfunction, and residuals of shrapnel wounds and the claim of 
service connection for back disability are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in June 2004, the RO denied on the 
merits the reopened claim of service connection for hypertention; 
after the Veteran was notified of the adverse decision and of his 
right to appeal, he did not appeal and the decision became final 
by operation of law based on the evidence then of record.

2.  The evidence presented since the rating decision by the RO in 
June 2004 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for hypertension.

3.  In a rating decision in September 2005, the RO denied the 
claim of service connection for erectile dysfunction; after the 
Veteran was notified of the adverse decision and of his right to 
appeal, he did not appeal and the decision became final by 
operation of law based on the evidence then of record.




4.  The evidence presented since the rating decision by the RO in 
September 2005 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for erectile 
dysfunction.

5.  In a rating decision in June 2004, the RO denied on the 
merits the reopened claim of claim of service connection for 
shrapnel wound; after the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal and the 
decision became final by operation of law based on the evidence 
then of record.

6.  The evidence presented since the rating decision by the RO in 
June 2004 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for shrapnel 
wound.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the rating decision 
by the RO in June 2004, denying the reopened claim of service 
connection for hypertension, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

2.  The additional evidence presented since the rating decision 
by the RO in September 2005, denying the claim of service 
connection for erectily dysfunction, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The additional evidence presented since the rating decision 
by the RO in June 2004, denying the reopened claim of service 
connection for shrapnel wound, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the 
previously denied claims of service connection for hypertension, 
erectile dysfunction, and shrapnel wound further discussion here 
of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where, as here, the claims of service connection have been 
previously denied, a subsequent claim of service connection for 
the same disability may not be considered on the merits unless 
new and material evidence has been presented.  And whether or not 
the RO reopened a claim is not dispositive, as it is the Board's 
jurisdiction/responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

An unappealed rating decision becomes final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is presented.  If the claim is reopened, the 
claim will be reviewed on the merits with consideration given to 
all the evidence of record.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

As the application to reopen the claims was received in August 
2007, after the regulatory definition of new and material was 
last amended in August 2001, the current regulatory definition of 
new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Hypertension

In a rating decision in June 2004, the RO reopened the claim of 
service connection for hypertension and denied the claim on the 
merits on grounds that the medical evidence of record did not 
show that hypertension was related to military service or to a 
service-connected disability or that hypertension became manifest 
to a compensable level within one year of the Veteran's 
separation from active military service or in the absence of 
evidence of nephropathy associated with diabetes.  After the 
Veteran was notified of the rating decision in June 2004 and of 
his right to appeal, he did not appeal and by operation of law 
the rating decision became final based on the evidence then of 
record.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, the lack of evidence showing that 
hypertension was related to military service or to a service- 
connected disability or that hypertension became manifest to a 
compensable level within one year of the Veteran's separation 
from active military service, or a diagnosis of nephropathy 
associated with service-connected diabetes mellitus, which would 
be associated with hypertension.  


The evidence previously considered included service and private 
treatment records as well as treatment records from the U.S. 
Naval Hospital, Guam.  The service treatment records contain no 
record of any finding of hypertension or of elevated blood 
pressure.  After service, hypertension was noted in August 1983.  

The additional evidence, in pertinent part, consists of VA 
records, which include the June 2007 assessments of hypertension 
and diabetes mellitus and note that the diabetes mellitus is 
complicated by nephropathy.  

This evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a possible 
association between the Veteran's hypertension and his service-
connected diabetes mellitus.  The evidence consequently raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension, and therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156.  

Erectile Dysfunction

In a rating decision in September 2005, the RO denied service 
connection for erectile dysfunction, finding that erectile 
dysfunction neither occurred in nor was caused by service.  It 
was noted that the Veteran felt calmer with Prozac for treatment 
of symptoms of posttraumatic stress disorder, but he experienced 
erectile dysfunction.  After the Veteran was notified of the 
rating decision in September 2005 and of his right to appeal, he 
did not appeal and by operation of law the rating decision became 
final based on the evidence then of record.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, the lack of evidence showing that 
erectile dysfunction was either occurred in or was caused by 
service.  




In a rating decision in December 2005, the RO granted service 
connection for posttraumatic stress disorder. 

With the grant of service connection for posttraumatic and 
evidence that erectile dysfunction may be related to medication 
for treatment of posttraumatic stress disorder, the evidence 
raises a reasonable possibility of substantiating the claim of 
service connection for erectily dysfunction, and therefore 
constitutes new and material evidence under 38 C.F.R. § 3.156.  

Shrapnel Wound

In a rating decision in June 2004, the RO reopened the claim of 
service connection for a shrapnel wound and denied the claim on 
the merits on grounds that the medical evidence of record did not 
show that the Veteran had a shrapnel wound in service.  

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of evidence showing that 
the Veteran had a shrapnel wound in service.  

The evidence previously considered included service and private 
treatment records as well as treatment records from the U.S. 
Naval Hospital, Guam.  The service treatment records contain no 
record of any treatment for a shrapnel wound, however, in May 
1966 in a report of Medical History it was noted that the Veteran 
had reported "grenade injuries on head." 

In a rating decision in December 2005, the RO granted service 
connection for posttraumatic stress disorder, finding that the 
Veteran had served in combat.  






VA records show that in June 2007 the Veteran complained of a six 
month history of pain in the lumbar area and reported that he had 
been hit by shrapnel and treated in a field hospital in Vietnam.  

The finding that the Veteran served in combat and his statement 
that he sustained a shrapnel injury raises a reasonable 
possibility of substantiating the claim of service connection for 
shrapnel wound, and therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for hypertension is reopened, and to this 
extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for erectile dysfunction is reopened, and to 
this extent only the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for shrapnel wound is reopened, and to this 
extent only the appeal is granted.


REMAND

On the reopened claims of service connection for hypertension, 
erectile dysfunction, and a shrapnel wound and the claim of 
service connection for a back disability, the evidence of record 
is insufficient to decide the claims on the merits, including the 
theory of secondary service connection, and further evidentiary 
development is needed under the duty to assist. 





Specifically, the competent medical evidence of record shows that 
the Veteran currently has hypertension which may be related to 
the nephropathy from his service-connected diabetes mellitus and 
erectile dysfunction which may be the result of medication used 
to treat his service-connected posttraumatic stress disorder.  In 
addition, it is not clear that the Veteran has any current 
disability due to a shrapnel wound or a current back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since August 2007.

2.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the service-connected 
diabetes mellitus, resulting in 
nephropathy, caused hypertension.

b).  If the service-connected diabetes 
mellitus, resulting in nephropathy, did 
not cause hypertension, then is 
hypertension aggravated by service-
connected diabetes mellitus. 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying disability, that is, an 
irreversible worsening of hypertension 
beyond the natural clinical course and 
character of the condition due to diabetes 
mellitus as contrasted to a temporary 
worsening of symptoms. 

The claims file should be made available 
to the examiner for review.





3.  Afford the Veteran a VA examination to 
determine: 

a).  Whether the Veteran has permanent 
erectile dysfunction; and, 

b).  If so, whether the erectile 
dysfunction is due to either service-
connected diabetes mellitus or due to 
medication for treatment of posttraumatic 
stress disorder. 

The claims file should be made available 
to the examiner for review.

4.  Afford the Veteran a VA examination to 
determine whether the Veteran has 
residuals of a shrapnel wound of the head, 
face, or scalp or left anterior chest, 
that is, scarring. 

The claims file should be made available 
to the examiner for review.

5.  Afford the Veteran a VA examination to 
determine:

a).  Whether the Veteran has back 
disability other than back pain; and, if 
so, 











b).  Whether the current back disability 
is due to an injury, disease, or event in 
service. 

In formulating an opinion, the VA 
examiner is asked to consider the 
following facts:

The Veteran is competent to describe 
symptoms of an injury even though 
there is no record of the injury.  In 
service, the Veteran had airborne 
training and he served in Vietnam for 
seven months as an infantryman.  The 
service treatment records do not 
contain documentation of a discreet 
back injury.  After service, chronic 
back pain was first documented by VA 
in June 2007.  

The claims file should be made available 
to the examiner for review.

6.  After the requested development is 
completed, adjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
then provide him and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


